CARMAX REPORTS FIRST QUARTER RESULTS Richmond, Va., June 23, 2010 – CarMax, Inc. (NYSE:KMX) today reported results for the first quarter ended May 31, 2010. § Net sales and operating revenues increased 23% to $2.26 billion from $1.83 billion in the first quarter of last year. § Comparable store used unit sales increased 9% for the quarter. § Total used unit sales rose 9% in the first quarter. § Net earnings increased 252% to $101.1 million, or $0.44 per diluted share, compared with $28.7 million, or $0.13 per diluted share, earned in the first quarter of fiscal 2010. o In the first quarter of this year, net earnings were positively affected by approximately $0.03 per share as a result of favorability in CAF’s provision for loan losses versus expectations. o In the first quarter of last year, net earnings were reduced by $0.11 per share for increased funding costs and other adjustments related to CarMax Auto Finance (CAF) loans originated in prior fiscal years. o Last year’s first quarter net earnings were increased by $0.02 per share in connection with a favorable litigation settlement. First Quarter Business Performance Review Sales.“We are pleased to report another quarter of healthy increases in both used and wholesale vehicle unit sales,” said Tom Folliard, president and chief executive officer.Our 9% increase in comparable store used unit sales reflected the benefit of a continuing gradual rebound in customer traffic, as well as the easy year-over-year comparison.Sales execution remained strong, as our stores were able to maintain the recent gains in the sales conversion rate. Wholesale unit sales increased 52% compared with the first quarter of fiscal 2010.The improvement reflected significant increases in both appraisal traffic and our appraisal buy rate, as well as the easy comparison with the prior year period.Our buy rate has steadily strengthened over the last several quarters to slightly over 30% in the first quarter of this year.We believe this reflected favorable consumer response to our higher appraisal offers, which largely resulted from the strength of wholesale industry used vehicle pricing. Other sales and revenues declined 4% versus those reported in the first quarter of last year.Extended service plan revenues increased 20%, reflecting both the growth in our retail vehicle sales and the fiscal 2010 rollout of a guaranteed asset protection product.However, this increase was more than offset by the decline in net third-party finance fees.The change in third-party finance fees primarily reflected a mix shift among providers, including a significant increase in the percentage of vehicle sales financed by our subprime finance provider. -more- CarMax, Inc. Page 2 of 10 Our previously announced arrangement with Santander Consumer USA was renewed on favorable terms.Under this agreement, Santander is purchasing a large portion of the loans that CAF would have originated prior to CAF’s tightening of lending standards in 2009. Gross Profit.Total gross profit increased 21% to $333.5 million from $276.2 million in the first quarter of fiscal 2010, reflecting the combination of the increase in unit sales and an improvement in our total gross profit dollars per retail unit, which increased $325 per unit to $3,236 in the current quarter from $2,911 in the corresponding prior year period. Used vehicle gross profit per unit increased to $2,212 per unit from $2,001 per unit in the prior year quarter.The continued strength of our used vehicle gross profit reflected the combination of several factors, including a year-over-year increase in the percentage of retail vehicles sourced directly from consumers through our appraisal process, the support provided by the continued strength in wholesale industry valuations, benefits realized from our initiatives to reduce vehicle reconditioning costs and our strong inventory turns. Wholesale vehicle gross profit per unit increased to $942 per unit from $904 per unit in the first quarter of fiscal 2010.The strong industry wholesale price appreciation continuing from last year contributed to the increase in gross profit per unit, and we continued to achieve strong dealer attendance and dealer-to-car ratios at our auctions. CarMax Auto Finance.Effective March 1, 2010, we adopted Accounting Standards Update (ASU) Nos. 2009-16 and 2009-17 on a prospective basis.Pursuant to these pronouncements, we now recognize all existing and future transfers of auto loan receivables into term securitizations as secured borrowings, which results in recognizing the auto loan receivables and the related non-recourse notes payable to investors on our balance sheet.We also account for all transfers of auto loan receivables into the warehouse facility on or after March 1, 2010, as secured borrowings.Beginning March 1, 2010, CAF income no longer includes a gain on the sale of loans originated and sold, but instead primarily reflects the net interest margin generated by the auto loan receivables, less direct CAF expenses.The net interest margin includes the interest and certain other income associated with the auto loan receivables less the interest expense associated with the non-recourse debt issued to fund these receivables and a provision for estimated loan losses. CAF reported income of $57.5 million compared with a loss of $21.6 million in the first quarter of the prior year.In the prior year period, CAF results were reduced by adjustments totaling $40.4 million related to loans originated in previous fiscal years.These adjustments included $57.6 million of increased funding costs related to the $1.22 billion of auto loan receivables that were funded in the warehouse facility at the end of the previous fiscal year, partially offset by $17.2 million of favorable valuation adjustments. In the first quarter of fiscal 2011, on an annualized basis, CAF income was 5.5% of average managed receivables.CAF’s current profits reflected both the low benchmark interest rates and the dramatic improvement in credit spreads in the term securitization market.In addition, the provision for loan losses in the quarter reflected favorable trends in net charge-offs and a very high recovery rate relative to historical norms.Net charge-offs in the first quarter were significantly below both our forecast and prior year trends.The lower-than-expected losses and the resulting adjustment to the allowance for loan losses related to future periods favorably affected net income by approximately $0.03 per share. We provided one-time guidance on CAF income at the beginning of fiscal 2011 to assist investors with the transition in the securitization accounting rules.However, we will neither be providing nor updating that guidance on a going-forward basis, as is consistent with our current earnings guidance practice. -more- CarMax, Inc. Page3 of 10 SG&A.Selling, general and administrative expenses increased 10% to $226.7 million from $206.2 million in the prior year’s first quarter, compared with the 23% increase in total revenues.The increase in SG&A primarily reflected the increase in sales commissions and other variable costs associated with the 9% increase in used unit sales, as well as the absence of the $0.02 per share litigation benefit reflected in the prior year quarter.In addition, we modestly increased our advertising spending per unit sold, and we incurred preopening costs in connection with the resumption of store growth this year.The SG&A ratio improved to 10.0% in the current year’s quarter compared with 11.2% in the prior year quarter, reflecting the leverage associated with the increases in both average selling prices and unit sales. Net Earnings.“We are once again extremely pleased with our ability to generate strong earnings growth, through a combination of comparable store sales increases, enhanced gross profits, a strong CAF contribution and continuing efforts to control costs and reduce waste throughout the organization,” said Folliard.However, while customer traffic appears to be gradually improving, the sales environment remains well below pre-recession levels. Superstore Openings.During the first quarter, we opened one used car superstore, entering the Augusta, Georgia, market.Subsequent to the end of the quarter, we opened the two remaining new stores planned for the current fiscal year, in Cincinnati and Dayton, Ohio. Supplemental Financial Information Sales Components (In millions) Three Months Ended May 31 (1) Change Used vehicle sales $ $ % New vehicle sales % Wholesale vehicle sales % Other sales and revenues: Extended service plan revenues % Service department sales )% Third-party finance fees, net ) )% Total other sales and revenues )% Net sales and operating revenues $ $ % Percent calculations and amounts shown are based on amounts presented on the attached consolidated statements of earnings and may not sum due to rounding. Retail Vehicle Sales Mix Three Months Ended May 31 Vehicle units: Used vehicles 98
